Citation Nr: 0605380	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.



REPRESENTATION

Appellant represented by:	Kenneth C. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

This case was re-adjudicated on the merits by the RO in April 
2004 under the provisions of section seven of the VCAA.  
Section seven provides that a claim for benefits that was 
denied or dismissed as not well-grounded during the period 
beginning on July 14, 1999, and ending on November 9, 2000, 
shall be re-adjudicated, as if the denial or dismissal had 
not been made, if there is a request by a claimant, or on the 
Secretary of the Department of Veterans Affairs (Secretary) 
own motion.  The veteran's earlier appeal became final in 
February 2000 when the United States Supreme Court declined 
to consider the appeal after the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims (Court)) and the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) affirmed 
the Board's denial of service connection for non-Hodgkin's 
lymphoma.

In May 2005, after this case was certified to the Board, the 
veteran's counsel submitted additional evidence in the form 
of a February 2005 letter from Theresa Pacheco, M.D., and 
additional argument.  Counsel specifically waived 
consideration of this evidence by the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

(The Board also is in receipt of a FAX from the RO dated in 
January 2006 requesting that the veteran's claim folder be 
returned to the RO because it has another claim that needs to 
be certified.  As the instant issue has already been 
certified to the Board and considered by the Board, the Board 
will adjudicate this claim, and refer the other issue to the 
RO for later action as needed.)


FINDINGS OF FACT

1.  The veteran served with United States Army in Germany 
from August 1963 to January 1966; he did not serve in the 
Republic of Vietnam or in the Republic of Korea during his 
active military service.

2.  Non-Hodgkin's lymphoma was not present in service nor was 
it diagnosed until many years following service.

3.  It is not shown that the veteran was exposed to Agent 
Orange or other non-Hodgkin's lymphoma-causing herbicides 
during service, including his service in Germany.

4.  Non-Hodgkin's lymphoma is not attributable to the 
veteran's military service or to any incident of service 
origin, including any exposure to herbicides or pesticides.


CONCLUSION OF LAW

The veteran does not have non-Hodgkin's lymphoma that is the 
result of disease or injury incurred in or aggravated by 
active military service; non-Hodgkin's lymphoma may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) show that his 
non-Hodgkin's lymphoma was not present in service.  Of record 
is a letter dated in December 1993 to the veteran's treating 
physician from Robert A. Wermers, M.D., a physician at the 
Mayo Clinic.  Dr. Wermers reported that he saw the veteran at 
the Mayo Clinic in August and September 1993.  Dr. Wermers 
summarized the findings by noting that a detailed work-up of 
the veteran's chronic rash and right periorbital edema 
revealed a cutaneous T-cell lymphoma without evidence of 
systemic involvement.  Dr. Wermers indicated that the veteran 
had been seen by specialists from the departments of 
dermatology, hematology, radiation oncology, ophthalmology, 
and neurology.  (Exposure to herbicides in Germany was not 
mentioned.)

A March 1995 VA examination noted the diagnosis of non-
Hodgkin's lymphoma.  The RO, sua sponte, inferred that this 
represented a claim for service connection for non-Hodgkin's 
lymphoma.  

The record shows that the veteran's only foreign or overseas 
assignment while in service was in Germany from August 1963 
to January 1966.  The veteran asserts that, while serving as 
a truck mechanic in Germany, he was required to perform extra 
duty spraying weeds with what he contends was Agent Orange.  
He also asserted in his April 1996 appeal that he was exposed 
to defoliant herbicide agents when his unit periodically did 
guard duty along the Czechoslovakia border.  He said that he 
observed that there were no weeds along the border, making it 
easier to see across the border.  

In a November 1995 communication, the National Personnel 
Records Center (NPRC) informed the RO that the veteran had 
never served in the Republic of Vietnam during his active 
military service.  In another communication dated in July 
2002, the NPRC informed the RO that there was no record of 
the veteran's having been exposed to herbicides while in 
service.

Of record is a statement from D.L., an Army retiree, who 
recalled that while serving in Germany in 1966 and 1967, 
spraying was done to control weeds around shops and supplies.  
D.L. said that, as he understood it, what was sprayed was 
defoliant that killed the weeds.  He did not indicate that he 
served with the veteran or how he knows that there was 
spraying.

Also of record is a written statement from W.B., another Army 
retiree, who said he served in Germany in 1977 and 1979.  
W.B. asserted that he remembered seeing areas along the 
Czechoslovakia border where it was very obvious to him that 
very strong herbicide defoliant was being used.

When privately hospitalized in April 1995 for an unrelated 
disorder, it was reported that the veteran had flashbacks 
from Vietnam.  The history elicited on admission showed that 
the veteran had a previous diagnosis of cutaneous T-cell non-
Hodgkin's lymphoma diagnosed in December 1993 and had been on 
PUVA treatment.  Exposure to herbicide in Germany was not 
mentioned.  The pertinent final diagnosis was cutaneous non-
Hodgkin's lymphoma.  In a letter dated in July 1995, Dr. 
Johnson, the veteran's treating physician, noted that the 
veteran had cutaneous T-cell lymphoma and that this was also 
known as mycosis fungoides.  Exposure to herbicide in Germany 
was not mentioned.

Larry Seitz, M.D., stated in a letter dated in May 1997 that 
he had enclosed documentation related to cutaneous T-cell 
non-Hodgkin's lymphoma and the association of that illness 
with various pesticides.  Dr. Seitz stated that upon 
reviewing these reports, it was clear that pesticides and 
non-Hodgkin's cutaneous lymphoma have been related, and that 
this association is well documented.  The documentation of 
record consists of various reports from MEDLINE.  These 
reports are general in nature and are not specific as to the 
veteran.  Dr. Seitz did not relate the veteran's non-
Hodgkin's lymphoma to herbicide exposure.

In the aforementioned February 2005 letter from Dr. Pacheco, 
she reviewed the veteran's medical history as regards non-
Hodgkin's lymphoma, and opined that:

[I]t is my medical opinion that more than likely 
not [sic] his Cutaneous T cell lymphoma, a chronic 
persistent lymphoma[,] is a result of his exposure 
to herbicides while serving in Germany from 1963 to 
1966 in the U.S. Army.  It is my understanding that 
herbicides were used to kill vegetation in the 
cobblestones which were around the shop where [the 
veteran] worked as a diesel mechanic and also on 
the East and West German border where he had to 
pull guard duty for approximately a month twice a 
year.

Dr. Pacheco did not cite to any authority for her conclusion 
that any herbicides that may have been used in Germany at the 
time in question have been determined to cause non-Hodgkin's 
lymphoma, or that the veteran was, in fact, exposed to non-
Hodgkin's lymphoma-causing herbicides.  

Of record is the transcript of an August 2004 VA Compensation 
and Pension Managers conference call.  Among the agenda items 
discussed and recorded in the transcript is the use of Agent 
Orange outside of Vietnam.  It was noted that Agent Orange 
had been determined to have been used along the Korean DMZ in 
1968 and 1969, and that the military units rotated in and out 
of the DMZ during that time had been identified.  As a result 
of that determination, exposure to Agent Orange was to be 
conceded for veterans who were assigned to those units during 
that time.  

Also discussed during the conference call was the receipt 
from the Department of Defense (DoD) of an inventory of 
herbicide operations in locations other than Vietnam and 
Korea.  It was noted that, after details of alleged exposure 
to Agent Orange were obtained, a named individual could be 
contacted, and she would consult the DoD inventory of 
herbicide operations to determine whether herbicides were 
used or tested as alleged.  It was specifically noted, 
however, that the available records do not refer to the use 
of Agent Orange or other herbicides in routine base 
maintenance activities, such as spraying along railroad 
tracks, on rifle ranges, or along air strips, and that 
records of such use do not exist.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See, e.g., 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Further, it is 
not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The veteran's SMRs show no diagnosis of non-Hodgkin's 
lymphoma, and, as noted, non-Hodgkin's lymphoma was not 
diagnosed in the veteran until 1993, more than 25 years after 
he left service.  

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  The diseases for which service connection may 
be presumed to be due to an association with herbicide agents 
include non-Hodgkin's lymphoma.  In general, for service 
connection to be granted for one of these diseases, it must 
be manifested to a degree of 10 percent or more at any time 
after service.  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  As noted, certain 
service members who served at the Korean DMZ during a period 
in 1968 and 1969 are conceded to have been exposed to Agent 
Orange.  

For those whose exposure to herbicides in Vietnam and Korea 
is conceded, service connection is granted on a presumptive 
basis for a variety of diseases, including non-Hodgkin's 
lymphoma.  Here, the evidence clearly shows that the veteran 
served in Germany while in service, and did not serve in 
Vietnam or Korea.   Correspondence from NPRC indicates that 
there is no record that the veteran was exposed to 
herbicides.  Presumptive service connection may therefore not 
be awarded under current VA regulations.  

The veteran contends that he was exposed to herbicides which 
are thought by him to have been Agent Orange while serving in 
Germany.  In his September 1995 statement, the veteran 
averred that, while stationed at Schweinfurt, Germany he was 
given extra duty involving spraying of weeds with what he 
understood to be defoliant.  He also averred that he  
"pulled border duty" along the Czech border, where he 
believed defoliants were used.  The veteran's averments, 
however, are merely recitations of what he experienced and 
believed to have been the case, especially with respect to 
defoliants in places where he was required to pull guard 
duty.  His statements are not evidence that such exposure 
caused his non-Hodgkin's lymphoma.  

As noted, the veteran has said that he "understood" that he 
was spraying defoliant.  He has not offered any proof of what 
he allegedly sprayed, nor is any such proof available.  When 
he perfected his original appeal in April 1996, the veteran 
stated that he was exposed to a defoliant herbicide agent 
while spraying weeds which grew between the cobblestones and 
around his shop area.  However, as noted, available DoD 
records do not refer to the use of Agent Orange in routine 
base maintenance activities, which would certainly include 
spraying weeds growing between cobblestones and around the 
veteran's shop area.  Thus, even if the veteran did, in fact, 
participate in some sort of spraying while in service in 
Germany, there is no credible evidence that it was Agent 
Orange or another herbicide known to cause non-Hodgkin's 
lymphoma.  Further, as noted, records of such use simply do 
not exist.  

The veteran also contends that he was exposed to herbicides 
while on guard duty at the Czech border.  However, what he 
reported was that he saw that there were no weeds present at 
the border.  He has only assumed that the absence of weeds 
indicated the use of herbicides.  From that observation the 
veteran implies that there were no weeds because non-
Hodgkin's lymphoma-causing herbicides had been used, and 
that, because he was in the vicinity he was thereby exposed.  
The Board finds this comment to be of no evidentiary weight 
because it relies on too many unsubstantiated assumptions.

In support of the contention that he was exposed to Agent 
Orange under the circumstances he describes, the veteran has 
proffered the statements of two Army retirees.  D.L., in his 
September 1995 statement, remembered that spraying was done 
for weed control around shops.  He said he understood that 
this was a defoliant, but did not know what the chemical was, 
and did not identify the source of this knowledge.  
Specifically, he did not say whether he himself saw spraying 
being conducted or just heard of it, or why he "understood" 
that defoliant was being used.  D.L. did not indicate that he 
served with the veteran.  D.L. noted in his statement that he 
served at Gerzewski, Germany, whereas the veteran, by all 
accounts, was stationed in Schweinfurt, Germany.  D.L.'s 
statement is unpersuasive because it does not relate to the 
veteran specifically, and does not show that the veteran was 
exposed to Agent Orange or another herbicide known to cause 
non-Hodgkin's lymphoma.

The statement provided by W.B. in 1996 is similarly 
unpersuasive because it relates to his observations in 
Germany in 1977 and 1999, more than a decade after the 
veteran served in Germany.  It is not credible evidence that 
the veteran was exposed to Agent Orange or other toxic 
herbicide agents that caused the disability at issue.  

Larry Seitz, M.D., stated in his May 1997 letter that he had 
enclosed documentation related to cutaneous T-cell non-
Hodgkin's lymphoma and the association of that illness with 
various pesticides.  Dr. Seitz stated that, upon reviewing 
these reports, it was clear that pesticides and non-Hodgkin's 
cutaneous lymphoma have been related, and that this 
association is well-documented.  In rendering his opinion, 
Dr. Seitz relied on the reports from MEDLINE, but these 
reports are general in nature and are not specific as to the 
veteran.  VA has already determined that exposure to certain 
herbicide agents can cause non-Hodgkin's lymphoma.  More to 
the point, the issue here is not whether there is an 
association between herbicides and non-Hodgkin's lymphoma.  
The issue here is:  was this veteran's non-Hodgkin's lymphoma 
caused by exposure to herbicide agents, including Agent 
Orange, which have been shown to cause non-Hodgkin's 
lymphoma?  Dr. Seitz did not even attempt to answer that 
question.  Specifically, Dr. Seitz did not relate this 
veteran's non-Hodgkin's lymphoma to herbicide exposure.  He 
merely opined that pesticides and non-Hodgkin's lymphoma have 
been related, and that this association is well documented.  
As noted, VA has already determined this to be so.

Finally, in her February 2005 letter, Dr. Pacheco opined that 
the veteran's non-Hodgkin's lymphoma is a result of his 
exposure to herbicides while serving in Germany from 1963 to 
1966.  It is clear from her letter that Dr. Pacheco relied on 
the veteran's account that he was exposed to herbicides while 
spraying in his work area in Germany and while on border 
guard duty, and that those herbicides were of a type known to 
cause non-Hodgkin's lymphoma.  Since Dr. Pacheco has provided 
no objective medical evidence in support of her opinion that 
the veteran's non-Hodgkin's lymphoma is related to his 
military service, the Board finds that Dr. Pacheco's opinion 
is no medical evidence of that.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993)  (doctor's opinions based on a history 
furnished by an appellant and otherwise unsupported by 
clinical evidence are not credible medical opinions, but are 
merely conclusions unsupported by any objective medical 
evidence).  She was not aware of the type of herbicide to 
which the veteran was exposed, assuming for sake of argument, 
that he was in fact exposed to some sort of herbicide.  
Without knowing the type of herbicide, her opinion cannot be 
said to have been based on medical science.  (As noted above, 
the medical community has recognized certain herbicide agents 
as causing non-Hodgkin's lymphoma, see 38 C.F.R. 
§ 3.307(a)(6)(i), but the herbicide the veteran may have been 
exposed to is unknown.  Without knowing which herbicide-and 
it should be again noted that the veteran has not said what 
specific agent he sprayed, there is no plausible way to 
formulate an opinion.)  

Given that the Board discounts Dr. Pacheco's opinion as being 
without a factual predicate, there is no evidence supporting 
a nexus between the veteran's military service and his 
diagnosed non-Hodgkin's lymphoma.  The only other evidence of 
record supportive of the veteran's claim that his current 
non-Hodgkin's lymphoma is related to his military service 
consists of the lay statements of the veteran himself.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2005).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the veteran is competent as a 
layperson to describe the symptoms he experiences and the 
things he has done and seen, he is not competent to provide 
medical opinion as to the etiology of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In sum, because the veteran did not serve in Vietnam or 
Korea, and because there is no evidence that the veteran was 
in fact exposed to a herbicide to which his disability can be 
attributed, such as Agent Orange, service connection for the 
veteran's non-Hodgkin's lymphoma is not warranted.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran and his 
attorney would have the Board grant service connection on a 
presumptive basis because the veteran has said that he was 
exposed to what he further speculates may have been a non-
Hodgkin's lymphoma-causing defoliant herbicide while 
stationed in Germany.  However, service connection may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102.  The veteran contends that he was exposed 
to herbicides while spraying in the vicinity of his workplace 
in Germany, and that he believes that those herbicides are of 
the kind that are known to cause non-Hodgkin's lymphoma.  
However, there is no evidence that he was exposed to such 
herbicides, and DoD has determined that there are no records 
of herbicide use in this context.  Further, there is no 
objective evidence that the veteran was exposed to herbicides 
while on border guard duty.  Therefore, on the basis of the 
above analysis, and after consideration of all the evidence, 
the Board finds that the preponderance of the evidence is 
against the claim.  The veteran's current non-Hodgkin's 
lymphoma is not traceable to disease or injury incurred in or 
aggravated during active military service. 

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2002, and in a follow-up notification dated in December 2004.  
(Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, and the 
veteran's counsel asserts that this constitutes a breach of 
VA's duty to notify, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to service connection for non-Hodgkin's 
lymphoma, what evidence and/or information was already in the 
RO's possession, what additional evidence and/or information 
was needed from the veteran, what evidence VA was responsible 
for getting, and what information VA would assist in 
obtaining on the veteran's behalf.  The RO specifically 
requested that the veteran provide any evidence or 
information he had pertaining to his claim.  The RO also 
provided a statement of the case (SOC) and a supplemental 
statement of the case (SSOC) reporting the results of the 
RO's reviews, and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records.  In a statement 
received from the veteran in May 2002, he informed the RO 
that he had no additional medical evidence to submit.  In his 
May 2005 letter, veteran's counsel submitted additional 
evidence and argument, and requested that the Board proceed 
with consideration of the veteran's appeal.  

Veteran's counsel, in a December 2004 letter characterized as 
being in lieu of a VA Form 9 Appeal to the Board of Veterans' 
Appeals (one of three submitted by counsel), asserts that VA 
has breached its duty to assist because it relied on the 
information from the August 2004 conference call that 
provided the information from DoD related to use of Agent 
Orange and other herbicides outside of Vietnam and Korea.  

The Board notes that, in the August 2004 conference call, 
adjudicators, after full development of an Agent Orange case, 
were advised to contact a named individual at the VA Central 
Office to determine whether herbicides were used or tested as 
alleged.  There is no indication that this was done.  
However, of record is a report of a October 2004 contact 
between the RO and the veteran's counsel.  The RO told 
counsel that it had recently received information that there 
are in fact no records from DoD for Agent Orange use outside 
Vietnam and Korea.  

Counsel contends that the RO should not rely on information 
from the VA Central Office, but should contact DoD itself to 
determine if the veteran might have been exposed to Agent 
Orange defoliants or other comparable herbicides to control 
vegetation at the base where the veteran was assigned in 
Germany.  The Board disagrees.  Here, the information 
provided by the VA Central Office in the August 2004 
conference call was obtained from DoD.  If the Board were to 
remand to the RO for it to contact DoD to obtain this 
information from them, the result would be the same.  The 
Board will therefore not remand for this purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


